27 So. 3d 155 (2010)
Lakeisha Shayolanda LEGGS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D09-3324.
District Court of Appeal of Florida, First District.
January 29, 2010.
Nancy A. Daniels, Public Defender, and Joel Arnold, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
In this Anders appeal, we affirm the appellant's judgment and sentence, but remand for the trial court to enter a written order specifying the conditions of probation the appellant violated. See Baldwin v. State, 855 So. 2d 1180 (Fla. 1st DCA 2003) (remanding for entry of a written order revoking probation that conforms to the oral pronouncement in an Anders appeal); see also Petrie v. State, 980 So. 2d 1209 (Fla. 4th DCA 2008) ("In this Anders appeal, we affirm the order revoking appellant's probation and imposing sentence, but we remand for entry of a written order of revocation of probation specifying the conditions the appellant was found to have violated"). The appellant need not be present. Baldwin, 855 So.2d at 1180.
AFFIRMED in part and REMANDED in part for entry of a conformed order.
ROBERTS and CLARK, JJ., concur.
HAWKES, C.J., concurs in result only.